In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00219-CR

______________________________



ROBERT ALTON CASPER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 102nd Judicial District Court

Bowie County, Texas

Trial Court No. D-102-CR-91-401







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Robert Alton Casper asks this court for permission to pursue an out-of-time appeal.  Casper's
filings state he was convicted on February 21, 1992, in cause number D-102-CR-91-401 in the 102nd
Judicial District Court of Bowie County, Texas.  Casper received a fifteen-year sentence.  Unless he
filed a motion for new trial, Casper's notice of appeal was due in this court by March 22, 1992,
unless that day was a Saturday or Sunday, in which case the notice of appeal was due the following
Monday.  Tex. R. App. P. 26.2(a)(1).  Casper admits he did not timely file his notice of appeal.
	Casper also appealed a separate conviction in appellate cause number 06-02-00217-CR. 
Since the brief and arguments raised in this case are identical to the brief and arguments raised in
that case, for the reasons stated in Casper v. State, No. 06-02-00217-CR, we likewise find we are
without jurisdiction to consider the merits of Casper's out-of-time appeal.  Accordingly, we dismiss
his appeal.  All other relief requested is denied for want of jurisdiction.




						Ben Z. Grant
						Justice

Date Submitted:	December 5, 2002
Date Decided:		December 19, 2002

Do Not Publish

/SPAN>

Do Not Publish
1. We have before us three companion appeals involving the same appellant.  His name is
spelled differently in each indictment and trial court judgment.  Therefore, in each opinion, we have
used the spelling used by the trial court in those documents.
2.  Manning also entered no contest pleas to two additional indictments alleging aggravated
assault with a deadly weapon and possession of a firearm at a prohibited place.  Manning was found
guilty on both charges.  Competency issues with respect to these cases are the subject of separate
appeals.